

 
 

--------------------------------------------------------------------------------

 
ex10-1

SIXTH AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED REVOLVING CREDIT
 
AND SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of February 11, 2009,
by and among GEOKINETICS INC., a Delaware corporation (“Geokinetics”),
GEOKINETICS PROCESSING, INC. (formerly known as GEOPHYSICAL DEVELOPMENT
CORPORATION), a Texas corporation (“Processing”), GEOKINETICS USA, INC.
(formerly known as QUANTUM GEOPHYSICAL, INC.), a Texas corporation (“USA”),
GEOKINETICS EXPLORATION INC., an entity organized under the laws of Canada
(“Exploration”), GEOKINETICS INTERNATIONAL HOLDINGS, INC. (formerly known as
GRANT GEOPHYSICAL, INC.), a Delaware corporation (“International Holdings”),
GEOKINETICS INTERNATIONAL, INC. (formerly known as GRANT GEOPHYSICAL (INT’L),
INC.), a Texas corporation (“International”), GEOKINETICS MANAGEMENT, INC.
(formerly known as GRANT GEOPHYSICAL CORP.), a Texas corporation (“Management”),
GEOKINETICS SERVICES CORP., a Texas corporation (“Geokinetics Services”), and
ADVANCED SEISMIC TECHNOLOGY, INC., a Texas corporation (“Advanced Seismic”, and
together with Geokinetics, Processing, USA, Exploration, International Holdings,
International, Management and Geokinetics Services, each a “Borrower” and
collectively, the “Borrowers”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), the
various financial institutions named therein or which hereafter become a party
thereto, (together with PNC, collectively, “Lenders”) and PNC, as agent for the
Lenders (in such capacity, “Agent”).
 
BACKGROUND
 
WHEREAS, Borrowers, Agent and Lenders are parties to a Second Amended and
Restated Revolving Credit and Security Agreement, dated as of May 25, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which Agent and Lenders provide Borrowers with
certain financial accommodations.
 
WHEREAS, Borrowers have requested that the Lenders amend the Loan Agreement as
provided herein, subject to the terms and conditions set forth herein;
 
WHEREAS, subject to the satisfaction of the conditions set forth herein, Agent
and the Lenders are willing to amend the Loan Agreement as provided herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 

Sixth Amendment  009125.0135:495627.5
 
 

--------------------------------------------------------------------------------

 
ex10-1

2. Amendments to Section 1.2.  Effective as of the date hereof, the following
definitions set forth in Section 1.2 of the Loan Agreement are hereby amended
and restated in their entirety to read as follows:
 
“  ‘Alternate Base Rate’ shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate
plus one percent (1%).


For the purposes of this definition, “Daily LIBOR Rate” shall mean, for any day,
the rate per annum determined by the Agent by dividing (x) the Published Rate by
(y) a number equal to 1.00 minus the percentage prescribed by the Federal
Reserve for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day.  “Published Rate” shall mean the rate
of interest published each Business Day in The Wall Street Journal “Money Rates”
listing under the caption “London Interbank Offered Rates” for a one month
period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one-month period as published
in another publication determined by the Agent).”


“ ‘Senior Debt Payments” shall mean and include all cash actually expended by
any Borrower to make (a) interest payments on any Advances hereunder, plus
(b) payments for all fees, commissions and charges set forth herein and with
respect to any Advances, plus (c) capitalized lease payments, plus (d) payments
with respect to any other Indebtedness for borrowed money.”


“ ‘Undrawn Availability Event” shall mean such time as Undrawn Availability
falls below $7,000,000 at any reporting date under this Agreement.”


3. Amendment to Section 2.1.  Effective as of the date hereof, Section
2.1(a)(iii) of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
 
“(iii)   up to the amount equal to the lesser of:


(A)            80% of the Net Orderly Liquidation Value of Eligible Equipment
that has been appraised pursuant to the most recent appraisal (whether initiated
by Agent or requested by Borrowers pursuant to Section 9.19) acceptable to Agent
(less any Eligible Equipment that has been sold), or


(B)           (I) $55,000,000 minus (II) the amount equal to $916,667 multiplied
by the number of calendar months ended, beginning June 30, 2009, (the “Equipment
Cap Reduction”) (the remainder of (I) minus (II), the “Equipment Advance Rate”
and together with the Domestic Advance Rate and the Foreign Advance Rate, the
“Advance Rates”), minus”


4. Amendment to Section 7.5.  Effective as of the date hereof, Section 7.5 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
2

--------------------------------------------------------------------------------

 
ex10-1

“7.5. Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory or
services in the Ordinary Course of Business (b) loans to its employees in the
Ordinary Course of Business not to exceed the aggregate amount of $100,000 at
any time outstanding, (c) loans to other Borrowers provided that (1) such loans
shall be evidenced by a demand note (collectively, the “Intercompany Notes”),
which Intercompany Notes shall be in form and substance reasonably satisfactory
to Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement as additional collateral security for the Obligations;
(2) Borrowers shall record all intercompany transactions on their Books and
Records in a manner reasonably satisfactory to Agent; (3) the obligations of any
Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of Borrowers hereunder in a manner reasonably satisfactory to Agent;
(4) at the time any such intercompany loan or advance is made by a Borrower to
any other Borrower and after giving effect thereto, such Borrowers shall be
solvent and (5) no Default or Event of Default would occur and be continuing
after giving effect to any such proposed intercompany loan and (d) loans to
Foreign Subsidiaries provided that (1) such loans shall be evidenced
by  Intercompany Notes, which Intercompany Notes shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered to Agent
pursuant to the applicable Pledge Agreement as additional collateral security
for the Obligations; (2) Borrowers shall record all intercompany transactions on
their Books and Records in a manner reasonably satisfactory to Agent; (3) the
obligations of any Borrower under any such Intercompany Notes shall be
subordinated to the Obligations of Borrowers hereunder in a manner reasonably
satisfactory to Agent; (4) at the time any such intercompany loan or advance is
made by a Borrower to any Foreign Subsidiary and after giving effect thereto,
such Borrowers shall be solvent; (5) no Default or Event of Default would occur
and be continuing after giving effect to any such proposed intercompany loan;
and (6) no Undrawn Availability Event has occurred or would result from such
proposed intercompany loan; provided, further, however, if an Undrawn
Availability Event has occurred, Agent, in its sole discretion, may permit
Borrowers to make loans to Foreign Subsidiaries pursuant to subclause (d) of
this Section 7.5 provided that (x) after giving effect to any such loan, net
advances to Foreign Subsidiaries are positive (i.e., the total amount of all
advances made by Borrowers to Foreign Subsidiaries is less than the amount of
funds paid or transferred by Foreign Subsidiaries to Borrowers) and (y) Agent
has received from Borrowers a cash flow forecast in form and substance
satisfactory to Agent in its sole discretion and Agent has notified Borrowers
after reviewing such cash flow forecast that Borrowers may make such loans to
Foreign Subsidiaries.  Notwithstanding the foregoing, with respect to
intercompany loans made to Foreign Subsidiaries pursuant to clause (d) of this
Section 7.5 that are existing on the Fourth Amendment Effective Date, the
Intercompany Notes evidencing such intercompany loans shall not be required to
be delivered to Agent until the earlier of (x) the date upon which any such
Intercompany Notes are executed or (y) the 90th day following the Fourth
Amendment Effective Date unless such 90 day period is extended by the Agent in
its sole discretion.

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
3

--------------------------------------------------------------------------------

 
ex10-1



5. Amendment to Section 7.7.  Effective as of the date hereof, Section 7.7 of
the Loan Agreement is hereby amended by replacing “$6,000,000” with “$7,000,000”
in such section.
 
6. Amendment to Section 7.17.  Effective as of the date hereof, Section 7.17 of
the Loan Agreement is hereby amended by replacing “$6,000,000” with “$7,000,000”
in such section.
 
7. Amendment to Section 9.10.  Effective as of the date hereof, Section 9.10 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
“ 9.10. Borrowing Base Certificate.  Deliver to Agent on or before the last
Business Day of (i) each month, calculated as of the last day of the prior
month, a Borrowing Base Certificate in form and substance satisfactory to Agent
(which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement), including reporting of sales, collection, credits, Equipment
purchases (including invoices for such Equipment) based on hard costs, Equipment
sales (including a reference to the appraised Net Orderly Liquidation Value and
sales price), the Cash Balance (as evidenced by documentation satisfactory to
Agent in its sole discretion for such prior month), a calculation of Undrawn
Availability and information under Section 9.2 requested by Agent and (ii) each
week, if an Undrawn Availability Event has occurred, a Borrowing Base
Certificate in form and substance satisfactory to Agent (which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement),
including reporting of sales, collection, credits, Equipment purchases
(including invoices for such Equipment) based on hard costs, Equipment sales
(including a reference to the appraised Net Orderly Liquidation Value and sales
price) and information under Section 9.2 requested by Agent.”


8. Conditions of Effectiveness of Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent,
unless specifically waived in writing by the Agent:
 
(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:
 
(1) this Amendment, duly executed by each Borrower; and
 
(2) all other documents Agent may reasonably request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.
 
(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct in all material respects as of the date hereof, as if made on the date
hereof;
 
(c) Each document (including any Uniform Commercial Code financing statement)
required by the Loan Agreement, any related agreement or under law or reasonably
requested by the Agent to be filed, registered or recorded in order to create,
in favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction in
which the filing, registration or recordation thereof is so required  or
requested, and Agent shall have received an acknowledgment copy, or other
evidence satisfactory to it, of each such filing, registration or recordation
and satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto;
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
4

--------------------------------------------------------------------------------

 
ex10-1
 
(d) No Default or Event of Default shall have occurred and be continuing or
shall be in existence after giving effect to this Amendment;
 
(e) All fees and expenses due and owing by Borrowers to Agent shall have been
paid in full; and
 
(f) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to the Agent and its legal
counsel.
 
9. No Consent.   Nothing contained herein shall be construed as a waiver by
Agent or Lenders of any covenant or provision of the Loan Agreement, the Other
Documents, this Amendment, or of any other contract or instrument between the
Borrowers, Lenders and Agent, and the failure of Agent or Lenders at any time or
times hereafter to require strict performance by the Borrowers of any provision
thereof shall not waive, affect or diminish any right of Agent or Lenders to
thereafter demand strict compliance therewith.  Agent and Lenders hereby reserve
all rights granted under the Loan Agreement, the Other Documents, this Amendment
and any other contract or instrument among the Borrowers, Lenders and Agent.
 
10. Representations and Warranties.  Each Borrower hereby represents and
warrants to Agent and Lenders as of the date of this Amendment as
follows:  (A) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (B) the execution,
delivery and performance by it of this Amendment, the Loan Agreement and all
Other Documents executed and/or delivered in connection herewith are within its
powers, have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement, or other organizational documents, or
(ii) any applicable law; (C) no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any Governmental
Body or other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment, the Loan Agreement or
any of the Other Documents executed and/or delivered in connection herewith by
or against it; (D) this Amendment, the Loan Agreement and all Other Documents
executed and/or delivered in connection herewith have been duly executed and
delivered by it; (E) this Amendment, the Loan Agreement and all Other Documents
executed and/or delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Amendment, it is not in default under the Loan Agreement or any
of the Other Documents and no Default or Event of Default exists, has occurred
and is continuing or would result by the execution, delivery or performance of
this Amendment; and (G) the representations and warranties contained in the Loan
Agreement and the Other Documents are true and correct in all material respects
as of the date hereof as if then made, except for such representations and
warranties limited by their terms to a specific date.
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
5

--------------------------------------------------------------------------------

 
ex10-1
 
11. Effect on the Agreement.  Except as specifically amended, consented and/or
waived hereby, the Loan Agreement and the Other Documents shall remain in full
force and effect and are hereby ratified and confirmed as so amended.  Except as
expressly set forth herein, this Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Loan Agreement or any Other
Document or any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of the Loan Agreement or any Other Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.  This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to Agent
and/or Lenders whether under the Loan Agreement, the Other Documents, at law or
otherwise.  All references to the Loan Agreement shall be deemed to mean the
Loan Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Loan Agreement and/or the Other
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Loan Agreement and the Other
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and each reference
herein or in any Other Document to the “Loan Agreement” or “Credit Agreement”
shall mean and be a reference to the Loan Agreement as amended and modified by
this Amendment.
 
12. Governing Law.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to any conflicts of laws principles thereto that would
call for the application of the laws of another jurisdiction.
 
13. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
14. Counterparts; Facsimile.  This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
 
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
6

--------------------------------------------------------------------------------

 
ex10-1
15. Release.  EACH OF THE BORROWERS HEREBY ACKNOWLEDGES THAT THE BORROWERS’
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE AGENT OR ANY
LENDER.  THE BORROWERS HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER
DISCHARGE AGENT AND EACH LENDER AND ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE BORROWERS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
 
[Signatures follow.]
 


 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
7

--------------------------------------------------------------------------------

 
ex10-1

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Agent and as a Lender
 


 


 


 
By:
 
Name:
 
Title:
 
LASALLE BUSINESS CREDIT, LLC,
 
as a Lender
 
By:
 
Name:
 
Title:
 
WELLS FARGO FOOTHILL, INC.,
 
as a Lender
 
By:
 
Name:
 
Title:
 
SIEMENS FINANCIAL SERVICES, INC.,
 
as a Lender
 
By:
 
Name:
 
Title:
 
By:
 
Name:
 
Title:
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
8

--------------------------------------------------------------------------------

 
ex10-1

ACKNOWLEDGED AND AGREED:
 


 
GEOKINETICS INC.,
 
as Borrowing Agent and as a Borrower
 


 


 
By:
 
     Chin Yu
 
    Vice President
 
GEOKINETICS PROCESSING, INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 
GEOKINETICS USA, INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 
GEOKINETICS EXPLORATION INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
9

--------------------------------------------------------------------------------

 
ex10-1

GEOKINETICS INTERNATIONAL HOLDINGS, INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 
GEOKINETICS INTERNATIONAL, INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 
GEOKINETICS MANAGEMENT, INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 
ADVANCED SEISMIC TECHNOLOGY, INC.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 
GEOKINETICS SERVICES CORP.,
 
as a Borrower
 


 


 
By:                                                           
 
     Chin Yu
 
     Vice President
 

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
10

--------------------------------------------------------------------------------

 
ex10-1

Addresses for Notices:
 
1500 City West Blvd.
Suite 800
Houston, Texas 77042
Attention: Chin Yu
Telephone:  (281) 848-6829
Fax: (713) 850-7330

Sixth Amendment
                                                                    
 009125.0135:495627.5
 
11

--------------------------------------------------------------------------------

 
ex10-1
